Citation Nr: 9914938	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  96-16 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines

THE ISSUES


1.  Entitlement to service connection for gastroenteritis.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for pulmonary 
infiltrates.

5.  Entitlement to service connection for avitaminosis.

6.  Entitlement to an effective date earlier than August 20, 
1992 for service connection for duodenal ulcer.

7.  Entitlement to an evaluation in excess of 10 percent for 
duodenal ulcer.  

8.  Entitlement to an evaluation in excess of 60 percent for 
beriberi heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1941 to June 1946; 
and he was a prisoner of war (POW) from April 10, 1942 to 
October 1, 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Manila, 
Philippines Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

Initially it is noted that the veteran was granted service 
connection for a beriberi heart condition in a September 1995 
rating decision.  A 30 percent rating was assigned and the 
effective date was August 24, 1993; the date of enactment of 
a liberalizing law.  In a document received from the veteran 
in April 1996, he stated that he wanted service connection 
for beriberi from January 23, 1990 to August 23, 1993.  The 
Board construes this as a claim for entitlement to an earlier 
effective date for beriberi.  In correspondence received 
thereafter, the veteran generally stated that his prisoner of 
war disorders had increased in severity.  In a June 1997 
rating decision, the RO denied the purported request for an 
increased rating and the evaluation was continued at 
30 percent disabling.  In August 1997, the veteran again said 
that his condition had worsened.  In a November 1997 rating 
decision, the evaluation was raised from 30 to 60 percent 
disabling.  But, in a December 1997 letter, the RO 
specifically informed the veteran that he had until December 
1998 to state his disagreement with the 60 percent award or 
the effective date of the award.  The case was then 
transferred to the Board in December 1997, prior to the time 
that the RO gave the veteran to specifically disagree with 
the rating assigned.  

Regarding the effective date, it appears that the veteran 
raised an effective date issue for his beriberi disability, 
and that issue has not yet been adjudicated by the RO and is 
referred to the RO for further development.  Regarding the 
increased rating for beriberi, it is noted that where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 39 (1993).  Thus, the issue is 
still on appeal, but an appellate decision cannot be issued 
in the absence of proper development of the issue.  Proper 
development of entitlement to an evaluation in excess of 60 
percent for beriberi heart disease is discussed in the remand 
which follows this decision.  

In October 1998, the representative indicated that a 
previously raised claim of entitlement to total disability 
based upon individual unemployability (TDIU) should have been 
revisited after the veteran's combined schedular rating was 
increased.  It is noted that TDIU was denied in a June 1997 
rating decision.  This issue is referred to the RO for the 
appropriate development.  

It is noted that the issues of entitlement to service 
connection for irritable bowel syndrome, pulmonary 
tuberculosis, arthritis, and arteriosclerosis were not 
developed for appellate review.  That is, irritable bowel 
syndrome was denied in a September 1995 rating decision, and 
in a January 1997 letter the RO informed the veteran of what 
was necessary to obtain service connection for prisoner of 
war injuries including irritable bowel syndrome; in that 
letter, the RO informed the veteran that pulmonary 
tuberculosis was not a condition that may be presumed to have 
resulted from POW experience; and in August 1997, the veteran 
raised the issues of entitlement to service connection for 
arthritis and for arteriosclerosis, for which both were 
denied in a November 1997 rating decision.  The veteran did 
not thereafter perfect appeals for these issues. 

Other issues raised by the veteran and for RO review include 
entitlement to service connection for Kocks disease, for 
respiratory tract infection, for an old fracture of the rib, 
for lipoma, sinusitis, chronic fatigue syndrome, and a 
prostate disorder.  Basically, in statements received from 
the veteran, in particular in March 1997, he raises these 
issues.  Noteworthy is that the veteran raised the issue of 
chronic fatigue syndrome in January 1995, for which service 
connection was denied in a September 1995 rating decision.  
Sinusitis, along with another condition of bronchial asthma, 
was denied in a February 1996 rating decision.  The veteran 
also raised the issue regarding his prostate in January 1997.  
These matters are referred to the RO for the appropriate 
development.  


FINDINGS OF FACT

1.  Gastroenteritis is not shown to be related to the 
veteran's service, and it is not presumed to have arisen from 
his captivity.  

2.  Allergic rhinitis is not shown to be related to the 
veteran's service, and it is not presumed to have arisen from 
his captivity.  

3.  Bronchitis is not shown to be related to the veteran's 
service, and it is not presumed to have arisen from his 
captivity.  

4.  Pulmonary infiltrates are not shown to be related to the 
veteran's service, and are not presumed to have arisen from 
his captivity.  

5.  Avitaminosis is not shown to be related to the veteran's 
service, and is not presumed to have arisen from his 
captivity. 

6.  Peptic ulcer disease was made subject to the lifetime 
presumption of service connection for POWs by liberalizing 
legislation, effective May 20, 1988.

7.  The veteran's new claim for service connection for 
duodenal ulcer disease was received on August 20, 1992.

8.  In a January 1994 rating decision, the RO granted service 
connection for duodenal ulcer (peptic ulcer disease), 
effective from June 21, 1993.  

9.  In a September 1995 rating decision, the RO conceded 
clear and unmistakable error and granted an earlier effective 
date for the veteran's service-connected ulcer disease; an 
effective date of August 20, 1992 was established, based upon 
continuous prosecution of the claim. 

10.  An informal claim was made on February 2, 1990.

11.  Pursuant to liberalizing regulations regarding 
retroactivity, the veteran is allowed one year prior to the 
date of his claim for an earlier effective date; the date is 
February 2, 1989.

12.  The veteran's service-connected duodenal ulcer 
disability is currently manifested by complaints of pain 
after meals, no muscle guarding, subjective epigastric pain 
once per year, no evidence of ulceration, slight antral 
hyperactivity, treatment of peptic ulcer disease 2 times 
within 1996; and upper gastrointestinal series showing a well 
distended stomach with intact mucosa, and impression of 
duodenal diverticulum and remainder of series normal.  


CONCLUSIONS OF LAW

1.  The claim for service connection for gastroenteritis is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for allergic rhinitis is 
not well grounded.  38 U.S.C.A. § 5107.

3.  The claim for service connection for bronchitis is not 
well grounded.  38 U.S.C.A. § 5107.

4.  The claim for service connection for pulmonary 
infiltrates is not well grounded.  38 U.S.C.A. § 5107.

5.  Avitaminosis was not incurred in or aggravated by wartime 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991); 38 
C.F.R.§§ 3.307, 3.309.

6.  The requirements for an effective date earlier than 
August 20, 1992 for a grant of service connection for 
duodenal ulcer are met; and the proper effective date is 
February 2, 1989.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.114 (1998).

7.  The criteria for an evaluation in excess of 10 percent 
for a duodenal ulcer are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 
7305 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, the veteran contends that service connection is in 
order for the claimed disorders of gastroenteritis, allergic 
rhinitis, bronchitis, pulmonary infiltrates and avitaminosis, 
on a direct basis and because he was a prisoner of war.  He 
contends that the assignment of service connection for his 
beriberi heart and duodenal ulcer disabilities should be 
earlier than the effective date assigned by the RO.  The 
veteran contends that his service-connected duodenal ulcer 
disability is more serious than is currently evaluated.  



I.  Factual Background

The record reveals that the veteran has prisoner of war (POW) 
status.  As indicated in a USARCEN Form 632, the veteran was 
prisoner of war from April 9, 1942 to October 1, 1942.  

The veteran's service medical records consist of a Personal 
Record and Physical Examination, dated in October 1945; an 
Oath and Certificate of Enlistment; a certification of 
records of War Prisoners concentrated at O'Donnell 
Concentration Camp, Capas, Tarlac; and an Affidavit for 
Philippine Army Personnel, dated in March 1946.  The 1945 
physical examination showed that the veteran was normal in 
all areas and there were no defects noted.  In the March 1946 
affidavit, it was indicated that the veteran had no wounds or 
illnesses incurred from December 1941 to date.  

In February 1986, the veteran submitted a Former POW Medical 
History report, on VA Form 10-0048.  Therein the veteran 
indicated that he was injured during his capture in that he 
was severely beaten by the Japanese during the death march.  
The veteran indicated that had inadequate rice and water 
while in captivity, and that his daily diet was worse than 
inadequate while he was captured.  The veteran indicated that 
he acquired dysentery, malaria, scabies, skin disease, 
vitamin deficiency, and beriberi, while in captivity.  He 
indicated that he experienced chest pain, rapid heart beats, 
impaired vision, poor night vision, hearing disorder, 
toothache, excessive thirst, numbness or weakness in the arms 
or legs, sunburn, boils, vomiting, diarrhea, chills, aches or 
pains in the muscles and/or joints, fever, frequent 
urination, swelling of the legs and/or feet, and 
psychological or emotional problems during captivity.  

In describing his present state of health, the veteran 
indicated that he was anemic with poor hearing and poor 
eyesight; and that he had chest pains, low back pain, was 
easily hungered, ant that he had numbness and was forgetful.  

In February and March 1986, the veteran underwent a series of 
VA examinations associated with his POW status.  In pertinent 
part, the veteran complained of having nasal congestion with 
post-nasal drip.  The veteran indicated that as a result of 
malnutrition while in captivity, he had headaches and the 
nasal congestion.  The veteran indicated that he had chest 
pain for the past 10 years.  The diagnoses included angina 
pectoris, probable; sinusitis, bilateral axillary and right 
frontal; avitaminosis, malnutrition, not evident in this 
examination; and no medical evidence of current existence of 
any disability resulting from nutritional deficiency, forced 
labor, or inhumane treatment while a POW.  A corresponding 
electrocardiograph record revealed a normal electrocardiogram 
(EKG).  

A corresponding chest x-ray, dated in February 1986, revealed 
that there were slight fibrotic densities felt to represent 
scarring from a previous inflammatory process.  The rest of 
the lung fields appeared otherwise clear.  The impression was 
pulmonary scarring, left upper lobe.  A corresponding x-ray 
of the paranasal sinuses and nasal bones, dated in February 
1986, revealed that there was bilateral maxillary and 
ethmoid, and right frontal sinusitis; with essentially 
negative nasal bones.  

In a May 1986 rating decision, the RO determined that the 
record did not show that the veteran currently suffered from 
dysentery and malnutrition disabling to a compensable degree 
and attributable to his POW experience.  As such, service 
connection was denied for dysentery, malnutrition, and 
malaria.  

In February 1987, the Board issued a decision wherein it 
denied the veteran's claims for entitlement to service 
connection for residuals of dysentery and malaria, and other 
ailments claimed by the veteran at that time.  It is noted 
that the Board determined that any dysentery in service was 
acute and transitory in nature and subsided without residual 
disability, and that the veteran had not been shown to have a 
chronic dysentery disorder subsequent to service.  

In a statement received on February 2, 1990 and dated in 
January 1990, the veteran indicated that he was currently 
suffering from avitaminosis, peptic ulcer disease, heart 
disease due to beriberi, and osteoarthritis.  In an attached 
medical statement, the veteran's private physician indicated 
that he treated the veteran in September 1988 for asthmatic 
bronchitis and arthritis.  

On August 20, 1992, the veteran submitted VA Form 21-526, 
Veterans Application for Compensation or Pension.  Therein 
the veteran asked to be scheduled for a VA protocol 
examination for POW.  

In October 1992, the RO sent the veteran a letter and 
explained that no further action could be taken on his claim 
since the medical certificate provided referred to bronchitis 
and arthritis which were not covered under the laws 
pertaining to former prisoners of war; and that, therefore, a 
POW protocol examination was not in order.  

In June 1993, the veteran submitted a statement and private 
treatment records.  The veteran contended that he had 
diseases incurred by his POW status.  The veteran's physician 
indicated that the veteran had been treated at a clinic for 
gastroenteritis "on and off" from 1991 to the date of the 
correspondence, which was June 1993.  Other treatment records 
showed that the veteran was hospitalized from January 1993 to 
February 1993 for allergic rhinitis.  Interpretation of a 
chest x-ray was that there was increased bronchial markings 
over both lung fields; that the heart was within normal 
limits; and that bronchitis was to be considered.  The 
hospital discharge summary revealed that the final diagnosis 
was allergic rhinitis.  

In August 1993, the veteran submitted a statement to the 
effect that he was claiming benefits for his POW incurred 
disabilities and diseases.  In an October 1993 statement, the 
veteran reiterated the same and indicated that his POW 
incurred diseases had worsened.  

In January 1994, the veteran underwent a series of VA 
examinations.  During examination for the stomach, it was 
noted that the veteran complained of abdominal pains.  
Objective findings revealed that the veteran was not anemic, 
and that there was no periodic vomiting.  The veteran 
indicated frequency of occurrences as three times per year.  
The diagnosis was duodenal ulcers.  

During the examination for systemic conditions, renal 
impairment was negative, and mental changes were negative.  
There was no anemia, and neurological changes were negative.  
It was noted that the veteran had musculoskeletal knee joint 
pain and examination of the skin was negative.  The diagnosis 
was that there was no beriberi heart disease, no 
avitaminosis, and that there was left upper lung infiltrates, 
"etiology (?) (unknown)."  

In a corresponding January 1994 chest x-ray, the impression 
was of possible infiltrates, left upper lobe, with an apical 
view suggested; and with possible pulmonary emphysema, 
bilateral.  

A corresponding January 1994 upper gastrointestinal series 
revealed an impression of deformity and stricture of the 
duodenal bulb with suggestion of mucosal edema and several 
small possible ulcers, and post-stenotic dilatation.  
Endoscopy was suggested.  

In a January 1994 rating decision, entitlement to service 
connection for duodenal ulcers (peptic ulcer disease) was 
established with a 10 percent evaluation.  The disorder was 
characterized as duodenal ulcer under Diagnostic Code 7305, 
and the effective date of the award was June 21, 1993.  
Entitlement to service connection for avitaminosis and 
beriberi heart disease was denied; as was entitlement to 
service connection for pulmonary infiltrates, 
gastroenteritis, allergic rhinitis and bronchitis.

In January 1995, the veteran submitted statements to the 
effect that he wanted an evaluation of his POW related 
diseases and retroactive pay or an earlier effective date.  
He submitted private treatment records which showed a 
February 1994 physician's statement indicating that the 
veteran was treated for peptic ulcer disease at that time.  
An August 1994 physician's statement indicated that the 
veteran was treated for sinusitis.  A December 1994 
physician's statement indicated that the veteran was confined 
and treated in a hospital from March 1994 to October 1994 due 
to bronchial asthma.  

In July 1995, the veteran underwent a series of VA 
examinations.  A systemic evaluation revealed renal 
impairment was (+) (positive) with dribbling.  There was no 
anemia, and neurologically there was no gross disorder.  The 
musculoskeletal system was positive for joint pain.  The 
diagnoses included chronic obstructive pulmonary disease, 
bronchitis, and emphysema.  Also included was malnutrition, 
moderate, with etiology unknown, and avitaminosis not seen on 
that examination.  

A heart evaluation revealed a regular heart rhythm and no 
murmur or edema.  The diagnosis was that there was no 
evidence of beriberi heart disease; and there was 
arteriosclerotic heart disease.  An EKG series was normal.  

Evaluation of the stomach revealed that the veteran had a 
history of epigastric pain in the right and left upper 
quadrant.  There was no history of gastrointestinal bleeding.  
The veteran reported that he had periodic vomiting one time 
per week.  Examination of the abdomen showed epigastric 
tenderness and no bowel sounds.  The diagnosis was narrowing, 
sigmoid colon, etiology unknown, suggested colonoscopy; 
chronic gastritis, and no evidence of duodenal ulcer.  

A corresponding July 1995 chest x-ray revealed minimal 
residual fibrosis, left upper lobe; mild bilateral perihilar 
bronchitis and left basal pneumonitis, chronic and unchanged; 
possible pulmonary emphysema; atheromatous aorta.  

A corresponding July 1995 colon air contrast procedure 
revealed an impression that there was relatively persistent 
focal narrowing, junction of the descending and sigmoid 
segments of the colon.  

A corresponding July 1995 upper gastrointestinal series 
revealed an impression of chronic gastritis, and small 
duodenal diverticulum.  

In a September 1995 rating decision, evaluation of the 
veteran's duodenal ulcer disability was continued at 10 
percent.  The RO granted entitlement to an effective date 
earlier than June 21, 1993 for service connection for 
duodenal ulcer.  The RO noted that the January 1994 rating 
decision was clearly and unmistakably erroneous because the 
veteran was entitled to an earlier effective date of August 
20, 1992 instead of June 21, 1993, based upon continuous 
prosecution of claim.  Review of the veteran's claims filed 
showed that a reopened claim was received on August 20, 1992, 
and that subsequent claims were received in June, August and 
October 1993.  However, it was noted that provisions of 
38 C.F.R. § 3.114(a), regarding an earlier effective date, 
were not applicable in the veteran's case since the condition 
had not been noted to exist to a compensable degree at the 
time of the liberalizing law on May 20, 1988.  

In the September 1995 rating decision, entitlement to service 
connection for beriberi heart disease was granted and an 
evaluation of 30 percent was assigned effective August 24, 
1993.  The disability was established as a POW disability 
because the records showed that the veteran experienced 
swelling of the legs and feet during captivity; and because 
beriberi heart disease was diagnosed as arteriosclerotic 
heart disease on VA examination done in July 1995.  The RO 
noted that the veteran claimed service connection for 
beriberi in August 1992, and that the claim for service 
connection for that condition was also noted in the veteran's 
letters received in June, August and October 1993.  The 
condition was evaluated as 30 percent disabling effective 
August 24, 1993, the date of the liberalizing law, based upon 
continuous prosecution of claim.   

In the September 1995 rating decision, service connection for 
avitaminosis was denied as a POW disability because the 
condition was not diagnosed to a compensable degree at 
anytime after discharge from military service; and it was not 
found on the July 1995 VA examination for the stomach.  

In October 1995, the RO wrote a letter to the veteran and 
noted that he had provided medical evidence that pertained to 
unclaimed conditions such as bronchial asthma and sinusitis.  
He was asked to indicate whether he was claiming entitlement 
to service connection for those conditions. 

In an October 1995 statement, the veteran replied and claimed 
service connection for bronchial asthma and sinusitis, based 
upon the theory that he incurred the disorders during 
imprisonment as a POW.  He contended that he suffered 
bronchial asthma during captivity due to pollutants, and an 
insanitary surrounding; and that sinusitis was brought on by 
exposure to bad weather and congestion.  

In a February 1996 rating decision, the RO denied entitlement 
to service connection for bronchial asthma because the 
service medical records were negative for diagnosis of or 
treatment for bronchial asthma in service, and because the 
most recent VA examination (July 1995) failed to show the 
presence of bronchial asthma.  It was noted that the 
veteran's private treatment records showing hospitalization 
for bronchial asthma were of no probative value in 
establishing service connection for the claimed condition 
since it pertained to treatment of bronchial asthma in 1994; 
too long after service as to relate to service origin.  The 
RO denied service connection for sinusitis because treatment 
of the same was not shown in service and the July 1995 VA 
examination showed no presence of sinusitis.  Again, the RO 
determined that no probative value came from private 
treatment records showing current treatment in 1994 of the 
claimed disorder.  It was stated that the presumptive 
provisions of Public Laws 97-37 and 100-322 pertaining to 
former POWs was not applicable for the two claimed 
conditions.  

In April 1996, the veteran submitted a statement and private 
medical records.  He stated that he claimed service 
connection for chronic obstructive pulmonary disease, 
bronchial asthma, Koch's left upper lungs and other POW 
related diseases.  The private medical records consisted of a 
March 1996 physician's statement indicating that the veteran 
was treated for chronic obstructive pulmonary disease in 
March 1996; a March 1996 private chest x-ray showing an 
impression of minimal Koch's' left upper lungs, chronic 
obstructive pulmonary disease; and a March 1996 physician's 
statement that the veteran was hospitalized in "December 
1996" (mistyped for 1995) for bronchial asthma.  

In June 1996, the veteran submitted a statement and private 
medical records.  He stated that he had POW diseases that had 
worsened.  The private medical records showed lab results 
from a sputum examination that were negative for acid fast 
baculi in March 1996.  The records showed that in March 1996, 
the veteran was hospitalized and that the final diagnosis was 
chronic obstructive pulmonary disease, controlled.  Records 
also showed that the veteran had been hospitalized from April 
1996 to May 1996 for chronic obstructive pulmonary disease 
secondary to chronic bronchitis, and other ailments.  A May 
1996 pulmonary functions test showed that the veteran had 
combined severe obstructive and restrictive ventilatory 
defect, and low forced expiratory flow rate (FEF) of 25-75 
percent, suggestive of small airway.

In an August 1996 letter, one of the veteran's private 
physician's indicated that medical records for the veteran 
had been discarded in 1996.  This letter was in response to 
the RO's inquiry for medical records from the doctor.  

In November 1996, the veteran underwent a series of VA 
examinations.  Evaluation of the heart revealed a diagnosis 
of hypertension, and arteriosclerotic heart disease; 
pulmonary emphysema; and it was noted that the veteran's 
heart condition would not allow him to handle vigorous 
activities.  A corresponding chest x-ray revealed an 
impression of residual scarring, left upper lobe; chronic 
bilateral basal bronchitis/pneumonitis, healed fracture, 
right 8th rib, pulmonary emphysema, atheromatous aorta.  The 
veteran had a normal EKG.  

Evaluation of the stomach revealed that the veteran had 
complaints of epigastric pain, especially after a meal.  
Objective findings were negative for epigastric tenderness, 
muscle guarding, organomegaly, abnormal masses, and 
hemorrhoids.  Periodic vomiting was negative, recurrent 
hematemesis or melena was positive and it was noted that the 
veteran had epigastric pain once a year.  The diagnosis was 
written in unreadable print, discerned as closely as possible 
to:  

ugi or ulcers, slight active hyperactivity without 
evidence of active ulceration, small diverticulum.  
Patient's episodes of epigastric pain will make him 
uncomfortable during work...

A corresponding upper gastrointestinal series showed an 
impression of slight antral hyperactivity without evidence of 
ulceration, and small duodenal diverticulum.  It was noted 
that the diagnostic code was major abnormality, physician 
aware. 

Systemic evaluation revealed that there was no evidence of 
malnutrition and no evidence of avitaminosis upon examination 
of the veteran. 

In January 1997, the RO wrote a letter to the veteran and 
informed him of the condition for which service connection 
could be granted for former POWs if any of them were 
demonstrated by clinical service medical records to have been 
present while he was on active duty, or, in the absence of 
such records, at any time following his discharge from 
military service.  The RO explained that avitaminosis and 
irritable bowel syndrome, being sought by the veteran as POW 
related disabilities, were not shown in service and had not 
been diagnosed on VA examination.  The RO explained that 
gastroenteritis, allergic rhinitis, bronchitis, bronchial 
asthma, sinusitis, chronic obstructive pulmonary disease, and 
pulmonary tuberculosis may not be presumed to have resulted 
from the POW experience and that none of the conditions were 
treated in service; and that the veteran had not submitted 
evidence that related them to his military service.  

In March 1997, the veteran wrote a statement and submitted 
several certifications from his private physicians showing 
treatment for various disorders at different times.  Many of 
these certifications were duplicates of already submitted 
evidence.  Non duplicative information was that in March 
1997, the veteran was treated for chronic obstructive 
pulmonary disease and bronchial asthma.  In a March 
1997 letter, it was noted that the veteran had been treated 
in November 1996 for chronic obstructive pulmonary disease, 
and acid peptic ulcer disease.  At that time a tissue 
analysis was done of a mass from the right flank.  The 
pathological diagnosis was lipoma, no evidence of malignancy.   
A February 1997 chest x-ray was normal.  An August 
1996 statement showed that the veteran had been treated for 
peptic ulcer disease in January 1996.  Records showed that 
the veteran was hospitalized in February and March 1996 for 
chronic obstructive pulmonary disease and bronchial asthma.  
He was hospitalized in July 1993 for chronic obstructive 
pulmonary disease, bronchial asthma with respiratory tract 
infection, and acute gastroenteritis.  

In a June 1997 rating decision, the RO denied an increased 
rating for duodenal ulcer and the 10 percent rating was 
continued.  Evaluation of ischemic heart disease (diagnosed 
as arteriosclerotic heart disease) and claimed as beriberi 
heart disease, was continued at the 30 percent rating.  
Entitlement to individual unemployability was denied.  

A June 1997 physician's certification revealed that the 
veteran was treated in February, April and May of 1997 for 
complaints of easy fatigability, chest pains, numbness and 
weakness.  The impression was myocardial schema secondary to 
arteriosclerosis.  

In October 1997, the veteran submitted a statement and 
private medical records.  The records showed that a February 
1997 EKG revealed sinus arrhythmia; an October 1997 
certification showed diagnoses of chronic obstructive 
pulmonary disease, bronchitis, and ischemic heart disease not 
in failure; and there were prescription records for a 
bronchial inhaler and medication.  

In October 1997, the veteran underwent a series of VA 
examinations.  Regarding the heart, physical examination 
revealed regular sinus rhythm of the heart and that the 
veteran was on medication and the inhaler.  It was noted in 
the diagnosis that the veteran had arteriosclerotic heart 
disease and bronchitis.  VA examination of the joints 
revealed a diagnosis of hyerptrophic degenerative arthritis.  
The veteran underwent an upper gastrointestinal airway, 
barium type, examination.  It was noted that compared with 
the previous examination on November 22, 1996, examination 
showed no significant change seen in the previously noted 
duodenal diverticulum.  The stomach was well distended with 
intact mucosa.  Duodenal bulb was well visualized with no 
ulcer niches seen.  The duodenal loop was not dilated.  
Delayed film was unremarkable.  The impression was duodenal 
diverticulum, unchanged since November 22, 1996.  The rest of 
the upper gastrointestinal series was normal.  

Additional evidence received at the Board during the course 
of the veteran's appeal is listed below.  Although not noted 
in the introduction, the veteran waived agency of original 
jurisdiction review of the additional evidence in a statement 
received from his representative in April 1999.  38 C.F.R. 
§ 20.1304; see also 38 C.F.R. §§ 19.9, 19.31 (1998).  

In February 1999, the veteran submitted a statement to the 
effect that the attached medical evidence showed that his POW 
related diseases had materially contributed to his current 
physical disabilities, frequent confinement to hospitals and 
treatment in various medical clinics.  Those medical records 
included a certified statement from a private physician that 
the veteran was hospitalized in November 1997 for chronic 
obstructive pulmonary disease.  Another physician certified 
that the veteran was treated in August 1998 for bronchial 
asthma.  A private chest x-ray , dated in November 1998, 
revealed findings suggestive of pulmonary tuberculosis in 
extent, right, activity undetermined; hyperaerated lungs; and 
atheromatous aorta.  A renal sonography, dated in November 
1998, revealed that the kidneys were normal in sizes and 
echogenicity with no mass or cyst or hydronephrosis 
demonstrated.  The prostate gland was enlarged.  Another x-
ray taken in November 1998 revealed essentially normal 
functioning kidneys, and that lucent filling defect at the 
urinary bladder floor was suggestive of an enlarged prostate 
gland.  A December 1998 report revealed a benign nodular 
prostatic hyperplasia.  The veteran thereafter had a 
prostatectomy.  


II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if the condition is observed 
during service or any applicable presumptive period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997). 

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Court has held that a well- 
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has also held that although a 
claim need not be conclusive, the statute provides that it 
must be accompanied by evidence that justifies a "belief by 
a fair and impartial individual" that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability. In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  See Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

The Board also notes that the Court has held that there is 
some duty to assist a veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103(a), 
depending on the particular facts in each case.  Beausoleil 
v. Brown, 8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  The facts and circumstances of this case are 
such that no further action is warranted.


A.  Gastroenteritis

Even though the veteran was a prisoner of war, his 1945 
physical examination indicated that he was without defect and 
was normal in all areas at the time of service separation.  
It was not until June 1993, the evidence of record shows that 
the veteran received treatment for gastroenteritis.  At the 
January 1994 VA examination of the stomach, the veteran had 
complaints of abdominal pain; however the diagnosis pertained 
to his ulcer disease and not to gastroenteritis.  Evaluation 
of the stomach at July 1995 VA examination revealed no 
history of gastrointestinal bleeding, but he had epigastric 
tenderness and vomiting, to which the examiner indicated a 
diagnosis of chronic gastritis as seen on an upper 
gastrointestinal series.  The most recent notations of 
epigastric pain upon VA examination are seen in November 
1996.  The veteran has submitted numerous private treatment 
records, and he has been evaluated at VA on several 
occasions.  However, there is no indication in the record 
that his current gastrointestinal pain is of service origin.  
While the veteran contends otherwise, it is not until almost 
50 years later that a diagnosis of gastroenteritis is 
revealed in the veteran's case.  Accordingly, the veteran's 
claim is not well grounded because there is no nexus between 
the current condition and an occurrence in service, including 
the veteran's imprisonment.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  


B.  Allergic Rhinitis

The veteran claims that he has nasal congestion and post-
nasal drip.  Records show that the veteran was hospitalized 
from January 1993 to February 1993 for allergic rhinitis.  
The record shows that the veteran has also been hospitalized 
for other respiratory type disorders like in April 1996 for 
chronic obstructive pulmonary disease, and in November 1996, 
chest x-rays revealed pulmonary emphysema.  However, in order 
for the veteran to have a well grounded claim for the 
allergic rhinitis that he suffered with during his 
hospitalization in 1993, he must show current residuals of 
the disorder, see Brammer v. Brown, 3 Vet. App. 223, 225 
(1992), along with competent medial evidence that those 
current residuals stem from his time in active duty or 
imprisonment.  As the veteran has not presented such a 
scenario, his claim is not well grounded, and the Board has 
no further duty to assist the veteran in this regard.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  


C.  Bronchitis

As the veteran's 1945 physical examination indicated that he 
was normal in pertinent part, the veteran must show 
otherwise, or that he acquired this claimed disorder in 
active service or during his imprisonment in order to make it 
well grounded.  Instead, the record shows that the first sign 
of the veteran being treated for bronchitis was in September 
1988 when he was treated for asthmatic bronchitis.  
Bronchitis was again considered upon private chest x-ray when 
the veteran was hospitalized for allergic rhinitis and 
increased bronchial markings were shown over both lung 
fields.  Bronchitis was seen on VA x-ray in July 1995, and he 
was hospitalized in April 1996 for chronic bronchitis, and it 
was noted again in October 1997.  Although not the same 
ailment, the veteran was treated in August 1998 for bronchial 
asthma.  With all of the veteran's hospitalizations for 
various ailments, including many respiratory and lung 
ailments, there is no specific documentation that bronchitis, 
on the occasions it was shown, was in any way related to his 
military service during the 1940's.  While the veteran may 
indeed currently have chronic bronchitis, the same needs to 
be shown in service and a nexus between inservice bronchitis 
and the current ailment needs to be shown and has not been 
shown.  As such, it is again determined that the veteran has 
not submitted a well grounded claim for entitlement to 
service connection for bronchitis.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997). 


D.  Pulmonary Infiltrates

Regarding pulmonary infiltrates, chest x-rays since February 
1986 have repeatedly shown pulmonary infiltrates in the form 
of fibrotic densities felt to represent scarring from a 
previous inflammatory process; and scarring in the left upper 
lobe, with unknown etiology shown for left upper lung 
infiltrates during a January 1994 systemic examination.  The 
issue is characterized this way because the January 1994 
rating decision was for a denial of pulmonary infiltrates.  
Infiltrates were also shown upon July 1995 chest x-rays, and 
the Board is cognizant of the fact that the veteran believes 
that he developed respiratory disorders in service due to 
pollutants and insanitary conditions during his captivity.  
The etiology of this disorder is unknown at this time.  The 
veteran therefore has not submitted a well grounded claim to 
show that the infiltrates that continuously show, mainly in 
his left lobe, on chest examination are of service origin.  
The record only reveals that infiltrates began appearing in 
1986, over forty years after service separation.  As the 
criteria are not met for a well grounded claim in this 
instance, the veteran's claim is not plausible.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997).  


E.  Avitaminosis

In addition to the laws on service connection that were 
stated above, where a veteran is a former prisoner of war and 
was interned or detained for not less than 30 days, 
avitaminosis, shall be service- connected if manifested to a 
degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service, even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307 are also satisfied.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309(c) (1998).

In this case, neither the service medical records nor the 
post service examinations show that the veteran currently has 
avitaminosis; other than by his own assertion as given on his 
POW medical history in February 1986, and subsequent 
contentions.  The veteran describes that he had vitamin 
deficiency while he was a prisoner of war.  However, when 
evaluated by VA in February 1986, there was no medical 
evidence of current existence of any disability resulting 
from nutritional deficiency while he was a POW.  Avitaminosis 
was not seen 11 years later upon a July 1995 VA examination 
either.  Rather, the record is consistent and clear that the 
contended disability is not currently present.  As stated 
above, in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), 
the Court noted that, "Congress specifically limits 
entitlement for service connected disease or injury to cases 
where such incidents have resulted in a disability...In the 
absence of proof of a present disability there can be no 
valid claim."  In the absence of a diagnosis of avitaminosis 
in service or currently, the Board concludes that the veteran 
has not met the initial burden of presenting evidence of well 
grounded claims imposed by 38 U.S.C.A. § 5107(a).

The inservice symptoms claimed by the veteran above do not 
relate to conditions which, under the Court's case law, lay 
observation is competent.  Thus, chronic conditions are not 
shown in service.  38 C.F.R. § 3.303(b).  The only evidence 
currently presented by the veteran that tends to show a 
connection between his inservice symptoms and his reported 
current ailments is his own statements.  While his statements 
may represent evidence of continuity of symptomatology, they 
are not competent evidence that relates the present 
conditions to that symptomatology and, under such 
circumstances, the claims are not well grounded.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Accordingly, in the 
absence of any well grounded claims, the veteran's claims for 
service connection are all denied.


III.  Earlier Effective Date

The Board notes that the veteran's claim of entitlement to an 
earlier effective date is well-grounded within the meaning of 
38 U.S.C.A. § 5107; that is, his claim is plausible.  No 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

Except as otherwise provided, the effective date of an 
evaluation and award of direct service connection 
(38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998)) 
shall be the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b)(1) (West 1991); 38 C.F.R. 
§ 3.400(b)(2) (1998).  The effective date of a grant of 
presumptive service connection (38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998)) is the 
date entitlement arose if the claim is received within one 
year after separation from active duty; otherwise, it is the 
later of the date of receipt of claim and the date 
entitlement arose.  38 C.F.R. § 3.400(b)(2)(ii).

Legal authority also provides that where compensation 
benefits are awarded pursuant to a liberalizing law, or a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such award shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the law.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114(a).  If a claimant requests 
review of his claim within one year from the effective date 
of the liberalizing regulation, benefits may be authorized 
from the effective date of the liberalizing provisions.  38 
C.F.R. § 3.114(a)(1).  However, if the claimant requests 
review of his claim more than one year from the effective 
date of the liberalizing regulation, benefits may be 
authorized only for a period of one year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114(a)(3).  

A liberalizing law or VA issue is any change in the law or 
regulations which creates a new benefit.  S. Report NO. 2042, 
87th Congress, 2d. Session (1962); H.R. Rep. No. 2123, 87th 
Congress, VA. G.C. Op. (September 29, 1981).  

The liberalizing law in this case, (Pub. L. No. 100-322, 
which became effective on May 20, 1988) extended the lifetime 
presumption of service connection (applicable to former POWs) 
to peptic ulcer disease and irritable bowel syndrome.  With 
the passage of the liberalizing law, the veteran no longer 
had to provide proof of peptic ulcer disease with irritable 
bowel syndrome during service or to a degree if 10 percent or 
more within one year of his discharge; rather, he was only 
required to provide proof of such at any time after his 
discharge.  

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  The provisions of this 
paragraph are applicable to original and reopened claims as 
well as claims for increase.  38 U.S.C.A. § 5110 (g); 
38 C.F.R. § 3.114(a).

During the pendency of the veteran's appeal on this issue, 
the regulation implementing 38 U.S.C.A. § 5110(g) was 
changed.  Earlier regulations specified that in order to be 
eligible for a retroactive payment under this provision, the 
evidence must show that the veteran met all of the 
eligibility criteria for the benefit on the effective date of 
the liberalizing law or regulation and continuously from that 
date to the date of claim.  See 38 C.F.R. § 3.114(a) (1995).

The regulation was amended effective June 12, 1996, to show 
that the requirement of eligibility as of the effective date 
of the liberalizing law or regulation had to be met only if 
the liberalizing law or regulation became effective on or 
after its date of enactment.  In other words, if the 
liberalizing law or regulation had a retroactive effective 
date, the veteran did not have to meet the eligibility 
criteria as of the effective date in order to receive 
benefits for up to one year prior to the date on which his 
claim for benefits was filed.  See McCay v. Brown, 9 Vet. 
App. 183, 187-188 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 
1997) (invalidated the provision in earlier versions of 
38 C.F.R. § 3.114(a) that stated that the eligibility 
requirements had to be met on and after the effective date of 
the liberalizing law); Retroactive Payments Due to a 
Liberalizing Law or VA Issue, 62 Fed. Reg. 17706 (1997) 
(later codified at 38 C.F.R. § 3.114).  

Because this regulation was modified during the pendency of 
the veteran's appeal, the Board determines that the changes 
to 38 C.F.R. § 3.114 do affect his claim.  As such, the 
undersigned finds that consideration of the version of the 
regulation (38 C.F.R. § 3.114) most favorable to the veteran 
will apply here.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In that regard, the newer version is most 
favorable to the veteran in that he can get one year 
retroactive effective date for his claim.  

That is, the RO in its September 1995 rating decision, 
determined, based upon the older criteria, that 38 C.F.R. 
§ 3.114(a) did not apply to the veteran because his condition 
had not been noted to exist to a compensable degree at the 
time of the liberalizing law on May 20, 1988.  But, according 
to the new regulations regarding retroactivity, the veteran 
does not have to meet the eligibility criteria as of the date 
that the liberalizing law became effective.  

Following a review of the record, the Board concludes that an 
earlier effective date for the award of service connection 
for peptic ulcer disease is warranted.  First, by the facts 
of the case, it looks like the veteran first initiated a 
claim for entitlement to service connection for peptic ulcer 
disease in a January 1990 statement wherein his indicated 
that he was currently suffering from peptic ulcer disease.  
That statement was received on February 2, 1990.  He later 
submitted an August 20, 1992 formal application for 
compensation, and that is the document that the RO used to 
determine the effective date here.  However, the Board points 
out that a claim is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (1998).  The Board determines 
that the February 2, 1990 statement from the veteran can be 
construed as an informal claim.  In this regard, it is noted 
that in order to establish entitlement to disability 
compensation benefits, a specific claim in the form 
prescribed by VA must be filed. 38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a) (1998).

Secondly, applying the criteria that allows for a one year 
effective date prior to the date of receipt of the claim when 
the veteran requests review of his claim more than one year 
after the effective date of the liberalizing regulation, it 
appears as though the veteran is entitled to an effective 
date of February 2, 1989.  

Lastly, even if there were evidence that the veteran had 
peptic ulcer disease as of May 20, 1988, his claim for 
entitlement was not received until February 1990.  Since a 
February 1990 claim was necessarily reviewed more than 1 year 
after the effective date of May 20, 1988, the retroactive 
payment of VA benefits may not be authorized back to May 20, 
1988. 

An earlier effective date of February 2, 1989 is established.  


IV.  Increased Rating

The provisions of 38 U.S.C.A. 5107(a) have been met, in that 
the veteran's claim for an increased evaluation is well 
grounded and adequately developed.  This finding is based on 
the veteran's evidentiary assertion that his service-
connected disability has increased in severity.  See Drosky 
v. Brown, 10 Vet. App. 251, 254 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)).  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. 5107(a). 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Different diagnostic 
codes identify the various disabilities.  38 U.S.C.A. 1155; 
38 C.F.R. Part 4 (1998).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. 4.1.  The words "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. 4.6 (1998).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed. Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. 4.7.

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. 4.10.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1998).

Further, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although the regulations 
do not give past medical reports precedence over current 
findings, see Francisco v. Brown, 7 Vet. App. 55 (1994), the 
Board should consider the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

A severe duodenal ulcer is manifested by symptomatology 
including pain that is only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health, and is evaluated 
as 60 percent disabling.  A moderately severe duodenal ulcer 
is manifested by symptomatology that is less than severe, but 
with impairment of health manifested by anemia and weight 
loss, or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year, and 
is evaluated as 40 percent disabling.  A moderate duodenal 
ulcer has recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration, or with 
continuous moderate manifestations, and merits a 20 percent 
evaluation.  A mild duodenal ulcer with recurring symptoms 
once or twice a year merits a continuation of the 10 percent 
evaluation currently in effect.  38 C.F.R. § 4.114, Code 7305 
(1998).

A review of the record reveals that upon examination in July 
1995, the veteran had epigastric pain, with no 
gastrointestinal bleeding.  He had periodic vomiting, but the 
diagnosis was no evidence of duodenal ulcer.  The November 
1996 evaluation of the stomach showed complaints of 
epigastric pain after a meal, but there was no epigastric 
tenderness or vomiting noted upon objective findings.  The 
veteran stated that he had epigastric pain once a year, and 
the doctor noted that that pain would make the veteran 
uncomfortable at work.  A November 1996 upper 
gastrointestinal series showed hyperactivity without 
ulceration.  The veteran's private treatment records show 
that he was treated twice in 1996, in January and November, 
for peptic ulcer disease.  The barium examination in October 
1997 showed that the duodenal bulb was well visualized with 
no ulcer niches seen.  

The Board finds that the aforementioned evidence shows that 
the veteran's peptic ulcer disease is productive of a mild 
duodenal ulcer with recurring symptoms that occur once or 
twice a year.  That being the case, the disability  merits a 
continuation of the 10 percent evaluation currently in 
effect, and no more.  While the veteran complains that he has 
more severe symptoms, the evidence of record shows that he 
was treated maybe twice for the discomfort in a year's span.  
Further, there is no medical evidence on file which shows he 
has a moderate duodenal ulcer for which  recurring episodes 
of severe symptoms two or three times a year, averaging 10 
days in duration, occur.  Rather, the record no longer seems 
reflect a problematic ulcer disease when evaluated by 
diagnostic criteria. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating for peptic ulcer disease is denied.  38 
U.S.C.A. § 5107(b).  For these reasons the Board has 
determined that the criteria for a rating in excess of 10 
percent for a duodenal ulcer have not been met.




ORDER

Entitlement to service connection for gastroenteritis is 
denied.

Entitlement to service connection for allergic rhinitis is 
denied.

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for pulmonary infiltrates 
is denied.

Entitlement to service connection for avitaminosis is denied.

Entitlement to an earlier effective date, to February 2, 
1989, for service connection for duodenal ulcer is granted.

Entitlement to an evaluation in excess of 10 percent for 
duodenal ulcer is denied.  


REMAND

Subsequent to the veteran's appeal of the rating assigned for 
his beriberi ischemic heart disease, the regulations 
pertaining to the evaluation of cardiovascular disorders were 
revised effective January 12, 1998.  Schedule for Rating 
Disabilities, the Cardiovascular System, 62 Fed. Reg. 65,207 
(1997) (now codified at 38 C.F.R. § 4.100).  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an veteran 
applies unless Congress has expressly provided otherwise or 
authorized VA to provide otherwise and VA has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, the 
veteran's heart disorder must be evaluated under both the old 
and the new rating criteria to determine which version is 
most favorable to the veteran.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be provided a VA 
cardiovascular examination in order to 
determine the severity of the symptoms of 
ischemic, or beriberi, heart disease.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include any diagnostic tests or 
studies, including X-ray and cardiac 
exercise tests, that are necessary for an 
accurate assessment.  The examiner should 
conduct a thorough cardiovascular 
examination and provide a diagnosis for 
any pathology found.  A).  In accordance 
with the rating criteria in effect prior 
to January 12, 1998, the examiner should 
specifically determine whether the 
cardiovascular disorder has caused acute 
illness from coronary occlusion or 
thrombosis, with circulatory shock, etc., 
and the date of the occurrence; whether 
the coronary occlusion or thrombosis 
resulted in chronic residual findings of 
congestive heart failure or angina on 
moderate exertion, or whether more than 
sedentary employment is precluded.  B).  
In accordance with the rating criteria in 
effect January 12, 1998, the examiner 
should determine whether the heart 
disorder is manifested by more than one 
episode of acute congestive heart failure 
in the past year, or chronic congestive 
heart failure; the number of METs 
required to produce dyspnea, fatigue, 
angina, dizziness, or syncope; and the 
ejection fraction of left ventricular 
dysfunction.  If the examiner determines 
that exercise testing to determine the 
number of METs required to produce 
symptoms cannot be done for medical 
reasons, the examiner should estimate the 
level of activity (expressed in METs and 
supported by specific examples, such as 
slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination, clinical 
findings, and opinions are in complete 
compliance with the directives of this 
remand and, if they are not, the RO 
should take corrective action.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of an 
increased rating for beriberi heart 
disease.  If the benefit requested on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals


 


